Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:
After a complete search of the entire relevant prior art, the Examiner has determined the claims are in condition for allowance. The following limitation when viewed in combination with the remainder of the claims as whole place this application in condition for allowance.
determine whether a temperature of a motherboard has exceeded a threshold through a temperature sensor IC after receiving a host read or write command from a host side; request a flash memory card to enter a sleep state when the temperature of the motherboard has exceeded the threshold; and instruct the flash memory card to perform an operation corresponding to the host read or write command when the temperature of the motherboard hasn’t exceeded the threshold, wherein the bridge IC and the temperature sensor IC are disposed on the motherboard, the flash memory card is inserted into a card slot on the motherboard, and the bridge IC is coupled to the temperature sensor IC and the flash memory card through a circuit of the motherboard.
Conclusion
Chen Prior Art  United States Patent 7,370,242 is good prior art except it does not constantly put to sleep a memory flash component when the temperature of the motherboard is sensed high, and continue to let the reads and writes of the flash memory when the temperature of the motherboard is sensed normal. Chen shuts down operation. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/A.R./
/Amine Riad/
Primary Examiner